317 S.W.3d 100 (2010)
Lonnie D. SNELLING, Plaintiff/Appellant,
v.
CAMBRIDGE INTEGRATED SERVICES GROUP, INC., K-Mart Corporation, United Pet Group, Inc., and Eight in One Pet Products, Inc., Defendants/Respondents.
No. ED 92831.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 14, 2010.
Application for Transfer Denied August 31, 2010.
Lonnie Snelling, St. Louis, MO, pro se.
Katherine C. Lemley, Stephen R. Casey, Bryan Cave LLP, St. Louis, MO for Cambridge Integrated Services Group, Inc.
Jason Corray, William Berry and Associates Collinsville, IL, for United Pet Group, Inc.
Donald L. O'Keefe, Margaret L. Moore, Rabbitt, Pitzer & Snodgrass, PC, St. Louis, MO, for K-Mart Corporation.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lonnie D. Snelling appeals from the orders and judgments entered on June 17, 2008, July 31, 2008, and February 17, 2009, *101 dismissing his claims against K-Mart Corporation, Cambridge Integrated Services Group, Inc., and United Pet Group, Inc., the parent company of Eight In One Pet Products, Inc., respectively. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court's rulings under Rule 84.16(b).